DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method, comprising…recoat the build area only if the torque value is below the minimum threshold” (emphasis added).  The transitional term "comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Examiner notes the “only” step conflicts with the open-end “comprising” of the claim preamble. Thus, the claim is interpreted to include other recoating step due to other causes if necessary. Further, an additive manufacturing system requires recoating the power for each layer to be printed and would not be operational with only recoating if an error is found. It is suggested to be corrected to recite “causing the powder recoater to recoat the build area when the torque value is determined to be below the minimum threshold” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2006/0208396 A1), hereinafter Abe.
Regarding claim 9, Abe meets the claimed non-transitory computer readable medium, comprising computer readable instructions for a controller that is configured to control an additive manufacturing process, (a control circuit for controlling the apparatus for making the three-dimensional object [0052]) the computer readable instructions including, receiving torque data of a powder recoater operatively connected to an additive manufacturing system, (Abe teaches a method of making a 3D object, see [0052]. Abe a control circuit for receiving torque data from blade 21 to supply a powdery material on an upper surface of a sintered layer 11, see [0052], Fig. 5- 6) wherein the torque data includes torque data of the recoater when the recoater traverses a build area; (Abe teaches a method of receiving torque data of a powder recoater blade 21 contacts an abnormally sintered portion 19, Fig. 5-6) determining a quality of one or more of an additive manufacturing process and/or product based on the torque data, (Abe teaches detecting the load applied to blade 21, see [0016], [0052]). 
Regarding claim 11, Abe meets the claimed wherein determining the quality includes determining if a powder recoat on the build area is incomplete; (Abe teaches comparing torque data to reference data, see [0052] Fig. 6, and determining if a powder recoat on the build area is finished or not, see Fig. 7, step S5. Abe teaches skipping the laser sintering step in areas determined to have protrusions, see Fig. 7, S2.)
Regarding claim 13, Abe meets the claimed causing the powder recoater to recoat the build area. (Abe further teaches measuring the amount of protrusion (Fig. 6) and a method of determined if the abnormal protrusion can be removed (Fig. 7, S2) and recoating continued, see Fig. 7, S1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 12, 14, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2006/0208396 A1), hereinafter Abe, in further view of Kemperle et al. (US 2014/0117575), hereinafter Kemperle.

Regarding claim 1, Abe meet the claimed a method, comprising: receiving torque data of a powder recoater operatively connected to an additive manufacturing system, (Abe teaches a method of making a 3D object, see [0052]. Abe a control circuit for receiving torque data from blade 21 to supply a powdery material on an upper surface of a sintered layer 11, see [0052], Fig. 5- 6) wherein the torque data includes torque data of the recoater when the recoater traverses a build area; (Abe teaches a method of receiving torque data of a powder recoater blade 21 contacts an abnormally sintered portion 19, Fig. 5-6) determining a quality of one or more of an additive manufacturing process and/or product based on the torque data, (Abe teaches detecting the load applied to blade 21, see [0016], [0052])  wherein determining the quality includes determining if a powder recoat on the build area is incomplete; (Abe teaches comparing torque data to reference data, see [0052] Fig. 6, and determining if a powder recoat on the build area is finished or not, see Fig. 7, step S5. Abe teaches skipping the laser sintering step in areas determined to have protrusions, see Fig. 7, S2.) and causing the powder recoater to recoat the build area. (Abe further teaches measuring the amount of protrusion (Fig. 6) and a method of determined if the abnormal protrusion can be removed (Fig. 7, S2) and recoating continued, see Fig. 7, S1).

Abe does not explicitly teach determining if a torque value decreases below a minimum threshold, and causing… only if the torque is below the minimum threshold.
Examiner notes the “only” step conflicts with the open-end “comprising” of the claim preamble. Thus, the claim is interpreted to include other recoating step due to other causes if necessary, such as those taught by Abe. 
Examiner notes the contingent method step is not required, MPEP 2111(II) states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Kemperle teaches measuring the current contact force by deflection of a tool, [0062], and if the value exceeds some threshold, or deviates from an expected value by a certain relative or absolute amount, other actions may be taken, see [0064]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the torque threshold measurement of Abe to include deviations below the threshold because it improves detecting the planarity of a surface, see [0053]. 
Thus, Abe as modified by Kemperle meets the claimed determining if a torque value decreases below a minimum threshold and causing… only if the torque is below the minimum threshold.

Regarding claim 2, Abe as modified meets the claimed wherein determining the quality includes comparing the torque data with reference data to determine whether the torque data is within a predetermined range of the reference data. (Abe teaches comparing torque data to reference data, see [0052] Fig. 6. Kemperle teaches measuring the current contact force by deflection of a tool, [0062], and if the value exceeds some threshold, or deviates from an expected value by a certain relative or absolute amount, other actions may be taken, see [0064]. Examiner notes the relative or absolute amount from a value meets the claimed “range of the reference data” because it is a closed range with a maximum of the absolute amount above and the minimum the absolute value below the expected value.)

	
Regarding claim 3, Abe as modified meets the claimed in claim 2, as described above, but does not teach further comprising one or more of alerting a user and/or prompting the user to recoat the build area.
Kemperle teaches generating a user alert that an area is not level, see [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alert a user as taught by Kemperle in the method of Abe as modified because it improves the quality by allowing manual adjustments by the user.

Regarding claim 4, Abe as modified meets the claimed wherein determining the quality includes determining if an additively manufactured product in the build area has part swell if a predetermined swell torque is received. (Abe et al. teaches recoating the build area, see Fig. 7, S3 returns to SI after removal of abnormal region. Abe et al. teaches abnormally sintered protrusions [0010] which Examine interprets to meet the claimed part swell. Abe et al. further teaches measuring the amount of protrusion (Fig. 6) and a method of determined if the abnormal protrusion can be removed (Fig. 7, S2) and power supply continued (Fig. 7, SI).)

Regarding claim 5, Abe as modified meets the claimed wherein determining if an additively manufactured product in the build area has part swell further includes determining if the part swell is recoverable part swell or irrecoverable part swell based on received torque data. (Abe et al. teaches recoating the build area, see Fig. 7, S3 returns to S1 after removal of abnormal region. Abe et al. teaches abnormally sintered protrusions [0010] which Examine interprets to meet the claimed part swell. Abe et al. further teaches measuring the amount of protrusion (Fig. 6) and a method of determined if the abnormal protrusion can be removed (Fig. 7, S2) and power supply continued (Fig. 7, S1).)

Regarding claim 6, Abe as modified meets the claimed, wherein determining the quality includes correlating the torque data with recoater location data and/or reference build location data (Examiner notes that Abe teaches the location when Abe teaches removal of abnormally sintered area, step S2, Fig. 7. Abe teaches the region within which the surface layer-machining unit 4 must be driven to remove the abnormally sintered portion 19 can be limited to a strip-shaped region A1 containing the abnormally sintered portion 19, see [0056]) for the additively manufactured product, such that the location of one or more specific additively manufactured products can be determined if the one or more of the additively manufactured products has part swell. (Abe et al. teaches recoating the build area, see Fig. 7, S3 returns to S1 after removal of abnormal region. Abe et al. teaches abnormally sintered protrusions [0010] which Examine interprets to meet the claimed part swell. Abe et al. further teaches measuring the amount of protrusion (Fig. 6) and a method of determined if the abnormal protrusion can be removed (Fig. 7, S2) and power supply continued (Fig. 7, S1).)

Regarding claim 8, Abe as modified meets the claimed, wherein if the part swell is determined to be irrecoverable, the method further includes:
 alerting a user and/or (Examiner notes “alerting a user” is an alternative limitation)
 shutting off a laser power to the additively manufactured products that have irrecoverable part swell. (Abe teaches skipping the laser sintering step in areas determined to have protrusions, see Fig. 7, S2).

Regarding claim 10, Abe as modified does not meet the claimed wherein determining the quality includes comparing the torque data with reference data to determine whether the torque data is within a predetermined range of the reference data. 
Kemperle meets the claimed wherein determining the quality includes comparing the torque data with reference data to determine whether the torque data is within a predetermined range of the reference data. (Abe teaches comparing torque data to reference data, see [0052] Fig. 6. Kemperle teaches measuring the current contact force by deflection of a tool, [0062], and if the value exceeds some threshold, or deviates from an expected value by a certain relative or absolute amount, other actions may be taken, see [0064]. Examiner notes the relative or absolute amount from a value meets the claimed “range of the reference data” because it is a closed range with a maximum of the absolute amount above and the minimum the absolute value below the expected value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the torque threshold measurement of Abe to include deviations below the threshold because it improves detecting the planarity of a surface, see [0053]. 

	
Regarding claim 12, Abe as modified meets the claimed in claim 2, as described above, but does not teach further comprising one or more of alerting a user and/or prompting the user to recoat the build area.
Kemperle teaches generating a user alert that an area is not level, see [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alert a user as taught by Kemperle in the method of Abe as modified because it improves the quality by allowing manual adjustments by the user.

Regarding claim 14, Abe as modified meets the claimed wherein determining the quality includes determining if an additively manufactured product in the build area has part swell if a predetermined swell torque is received. (Abe et al. teaches recoating the build area, see Fig. 7, S3 returns to SI after removal of abnormal region. Abe et al. teaches abnormally sintered protrusions [0010] which Examine interprets to meet the claimed part swell. Abe et al. further teaches measuring the amount of protrusion (Fig. 6) and a method of determined if the abnormal protrusion can be removed (Fig. 7, S2) and power supply continued (Fig. 7, SI).)

Regarding claim 15, Abe as modified meets the claimed wherein determining if an additively manufactured product in the build area has part swell further includes determining if the part swell is recoverable part swell or irrecoverable part swell based on received torque data. (Abe et al. teaches recoating the build area, see Fig. 7, S3 returns to SI after removal of abnormal region. Abe et al. teaches abnormally sintered protrusions [0010] which Examine interprets to meet the claimed part swell. Abe et al. further teaches measuring the amount of protrusion (Fig. 6) and a method of determined if the abnormal protrusion can be removed (Fig. 7, S2) and power supply continued (Fig. 7, S1).)

Regarding claim 16, Abe as modified meets the claimed, wherein determining the quality includes correlating the torque data with recoater location data and/or reference build location data (Examiner notes that Abe teaches the location when Abe teaches removal of abnormally sintered area, step S2, Fig. 7. Abe teaches the region within which the surface layer-machining unit 4 must be driven to remove the abnormally sintered portion 19 can be limited to a strip-shaped region A1 containing the abnormally sintered portion 19, see [0056]) for the additively manufactured product, such that the location of one or more specific additively manufactured products can be determined if the one or more of the additively manufactured products has part swell. (Abe et al. teaches recoating the build area, see Fig. 7, S3 returns to S1 after removal of abnormal region. Abe et al. teaches abnormally sintered protrusions [0010] which Examine interprets to meet the claimed part swell. Abe et al. further teaches measuring the amount of protrusion (Fig. 6) and a method of determined if the abnormal protrusion can be removed (Fig. 7, S2) and power supply continued (Fig. 7, S1).)



Regarding claim 18, Abe as modified meets the claimed, wherein if the part swell is determined to be irrecoverable, the method further includes:
 alerting a user and/or (Examiner notes “alerting a user” is an alternative limitation)
 shutting off a laser power to the additively manufactured products that have irrecoverable part swell. (Abe teaches skipping the laser sintering step in areas determined to have protrusions, see Fig. 7, S2).


Claim 7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2006/0208396 A1), hereinafter Abe and Kemperle et al. (US 2014/0117575), hereinafter Kemperle in further view of Stucker et al. (US 2014/0255666), hereinafter Stucker.

Regarding claim 7, Abe as modified meets the claimed in claim 3, as described above, but does not teach wherein if the part swell is determined to be recoverable, the method further includes lowering a laser power on and/or at a region of the one or more additively manufactured products that have irrecoverable part swell.
Abe in combination with Stucker meets the claimed lowering a laser power on and/or at a region of the one or more additively manufactured products that have irrecoverable part swell. (Stucker teaches reducing laser power when an error is detected, see [0033]. Abe teaches abnormally sintered protrusions [0010] which Examine interprets to meet the claimed part swell. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reduction in laser power taught by Stucker in the method of Abe because reduction in laser power to improves the performance of the powder fusion when thermal activity is high, see Stucker et al. [0033].

Regarding claim 17, Abe as modified meets the claimed in claim 16, as described above, but does not teach wherein if the part swell is determined to be recoverable, the method further includes lowering a laser power on and/or at a region of the one or more additively manufactured products that have irrecoverable part swell.
Abe in combination with Stucker meets the claimed lowering a laser power on and/or at a region of the one or more additively manufactured products that have irrecoverable part swell. (Stucker teaches reducing laser power when an error is detected, see [0033]. Abe teaches abnormally sintered protrusions [0010] which Examine interprets to meet the claimed part swell. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reduction in laser power taught by Stucker in the method of Abe because reduction in laser power to improves the performance of the powder fusion when thermal activity is high, see Stucker et al. [0033].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent 10,328,636. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, U.S. Patent 10,328,636 claims a method, comprising: receiving torque data of a powder recoater operatively connected to an additive manufacturing system, (Claim 1, lines 2-3) wherein the torque data includes torque data of the recoater when the recoater traverses a build area; (claim 1, lines 3-4) and determining a quality of one or more of an additive manufacturing process and/or product based on the torque data, (claim 1, lines 7-8)  wherein determining the quality includes determining if a powder recoat on the build area is incomplete by determining if a torque value decreases below a minimum threshold. (claim 1 recites determining quality from a range of values, which is understood to require a minimum value) 

Regarding claim 2, U.S. Patent 10,328,636 claims wherein determining the quality includes comparing the torque data with reference data to determine whether the torque data is within a predetermined range of the reference data. (claim 2)
	
Regarding claim 4, U.S. Patent 10,328,636claims further comprising one or more of alerting a user and/or prompting the user to recoat the build area. (claim 4)

Regarding claim 6, U.S. Patent 10,328,636claims wherein determining the quality includes determining if an additively manufactured product in the build area has part swell if a predetermined swell torque is received. (claim 6)

Regarding claim 7, U.S. Patent 10,328,636claims wherein determining if an additively manufactured product in the build area has part swell further includes determining if the part swell is recoverable part swell or irrecoverable part swell based on received torque data. (claim 7) 

Regarding claim 8, U.S. Patent 10,328,636claims wherein determining the quality includes correlating the torque data with recoater location data and/or reference build location data for the additively manufactured product, such that the location of one or more specific additively manufactured products can be determined if the one or more of the additively manufactured products has part swell. (claim 8)

Regarding claim 9, U.S. Patent 10,328,63 6claims wherein if the part swell is determined to be recoverable, the method further includes lowering a laser power on and/or at a region of the one or more of the additively manufactured products that have recoverable part swell. (claim 9)
	
Regarding claim 10-18,  U.S. Patent 10,328,636 claims, claims 9-14 are not patentably distinct. Both sets of claims recite a non-transitory computer readable medium to perform the above method claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744